Citation Nr: 1700524	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  09-32 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from January 1975 to January 1979.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, but came to the Board from the Los Angeles, California RO.

In July 2015, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was previously remanded by the Board in February 2016 for further development.  It has been returned to the Board for further review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently afforded a VA examination for hearing loss in April 2016.  The examiner found that the Veteran did not suffer from sufficient current hearing loss to be considered disabling by VA and so declined to offer a nexus opinion.  See 38 C.F.R. § 3.385 (2016).  It was reported that the Speech discrimination tests were unreliable and could not be used for rating.  

The Board notes that a September 2008 private audiogram indicates hearing loss of sufficient severity in the left ear, which the examiner did not discuss.  On the most recent exam, the examiner makes reference to discrimination scores from 84-96 percent.  A reading below 94 percent could qualify as defective hearing.  On remand, the examiner should discuss this record and, if warranted, provide a nexus opinion or otherwise explain why these findings are not indicative of defective hearing for VA purposes.  

In addition, during the July 2015 Board hearing, the Veteran testified that he receives ongoing treatment for hearing loss from a private provider.  On remand, the AOJ should attempt to obtain the Veteran's treatment records from that provider.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.  All methods of obtaining records should be contemplated.  

2.  Thereafter, obtain an addendum opinion from the examiner who performed the April 2016 VA examination.  (If this examiner is unavailable, a similarly situated examiner should be requested to review the records and offer the requested responses.  If additional examination is determined necessary, such examination should be conducted.)  The examiner must be given access to all records contained in Virtual VA and VBMS, and a notation must be made that review of all records has been accomplished.  After a thorough review of the medical history, the examiner is requested to prepare an addendum opinion which answers the following questions:

a) Does the Veteran currently have sufficient hearing loss to be considered disabling by VA in either ear?  The examiner is specifically requested to address the September 2008 private audiogram and any other private or VA treatment record that suggests a sufficient level of hearing loss in one ear.  Likewise, the discrimination scores from 2014 from 84-96 percent should be discussed, to include whether there is a question of whether the results are reliable.  The examiner is advised that the Veteran submitted his claim prior to September 2008 and that hearing loss at that time would therefore still establish the existence of a current disability.  

b) If the answer to a) is yes, is it as likely as not (that is, a probability of 50 percent or greater) that any current hearing loss had its origin in service or is in any way related to the Veteran's active service?  

If the examiner cannot provide any of the requested opinions, she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

3.  The AOJ must ensure that the examiner's report complies with this remand and answers the questions presented in the request.  The AOJ must also ensure that the examiner documents consideration of the electronic claims file, including any records contained in Virtual VA and VBMS.  If the report is insufficient, the AOJ must return it to the examiner for necessary corrective action as appropriate.

4.  After undertaking any other appropriate development, the AOJ shall readjudicate the issue on appeal.  If the AOJ does not fully grant the benefit sought, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


